TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00187-CV


                                           J. D., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee


            FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
 NO. C2018-0472C, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               Appellant J. D. filed his notice of appeal on February 26, 2019. The appellate record

was complete April 2, 2019, making appellant’s brief due April 22, 2019. On April 22, 2019,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals from

suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for

court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief no

later than May 13, 2019. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on April 23, 2019.



Before Chief Justice Rose, Justices Kelly and Smith